EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 4,
2012, between SCOLR Pharma, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, in June 2011, the Company issued an aggregate original principal amount
of $1,195,200 of its 8% Senior Secured Convertible Debentures due 2013 (the
“Original Debentures”) pursuant to a Securities Purchase Agreement among the
Company and the purchasers of the Original Debentures named therein (the
“Original Purchase Agreement”);

WHEREAS, as of the date hereof, subject to the terms and conditions set forth in
this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506 promulgated thereunder, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, securities of the Company as
more fully described in this Agreement;

WHEREAS, this Agreement contains certain representations, agreements and
covenants with which the Company may currently be in default, or with which the
Company may be unable to comply for the foreseeable future; and

WHEREAS, as a condition to the issuance of the Securities hereunder, such
breaches and events of defaults have been waived as they may apply to the
Securities issued hereunder and to the Original Debentures, all in accordance
with the terms of that certain Consent, Waiver and Forbearance Agreement dated
on or about the date hereof (“Consent Agreement”), which is expressly
incorporated in and made a part hereof.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

“Action” shall have the meaning ascribed to such term in Section 3.1(i).



--------------------------------------------------------------------------------

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the first Trading Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions precedent to (i) the Purchasers’ obligations to pay the
Subscription Amount and (ii) the Company’s obligations to deliver the
Securities, in each case, have been satisfied or waived, but in no event later
than the third Trading Day following the date hereof.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Consent Agreement” shall have the meaning ascribed to such term in the
recitals.

“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

“Debentures” means the 8% Senior Secured Convertible Debentures due, subject to
the terms therein, June 30, 2013, issued by the Company to the Purchasers
hereunder, in the form of Exhibit A attached hereto.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

“Effective Date” means the earliest of the date that (a) the Common Stock has
been registered with the Commission pursuant to a registration statement,
(b) all of the



--------------------------------------------------------------------------------

Securities have been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the one year anniversary of the Closing Date
provided that a holder of Securities is not an Affiliate of the Company, all of
the Securities may be sold pursuant to an exemption from registration under
Section 4(1) of the Securities Act without volume or manner-of-sale restrictions
and the Company’s counsel has delivered to such holders a standing written
unqualified opinion that resales may then be made by such holders of the
Securities pursuant to such exemption which opinion shall be in form and
substance reasonably acceptable to such holders.

“Escrow Agent” means CSC Trust Company, with offices at Little Falls Centre One,
2711 Centerville Road, Wilmington, Delaware 19808.

“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and Taglich Brothers Inc.
pursuant to which certain Purchasers, as instructed by the Company and Taglich
Brothers Inc., shall deposit Subscription Amounts with the Escrow Agent to be
applied to the transactions contemplated hereunder.

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(q).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, consultants and advisors of the Company pursuant
to any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities other than as required by the terms
thereof as in effect on the date hereof, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities; and (d) with the prior written consent of Taglich
Brothers, Inc., up to an amount of Debentures equal to the difference between
$1,350,000 and the aggregate Subscription Amounts hereunder, on the same terms
and conditions



--------------------------------------------------------------------------------

and prices as hereunder, with investors executing definitive agreements for the
purchase of such securities and such transactions having closed on or before the
Termination Date.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” shall have the meaning ascribed to such term in Section 3.1(jj).

“FDCA” shall have the meaning ascribed to such term in Section 3.1(jj).

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).

“Joinder” shall have Joinder to Security Agreement, dated as of the date hereof,
executed by the Purchasers.

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(l).

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

“Participation Maximum” shall have the meaning ascribed to such term in
Section 4.12(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(jj).

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).

“Pro Rata Portion” shall have the meaning ascribed to such term in
Section 4.12(e).



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

“Original Debentures” shall have the meaning ascribed to such term in the
Recitals.

“Original Purchase Agreement” shall have the meaning ascribed to such term in
the Recitals.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(d).

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all Debentures, ignoring any conversion limits set forth
therein, and assuming that the Conversion Price is at all times on and after the
date of determination 75% of the then Conversion Price on the Trading Day
immediately prior to the date of determination.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

“Securities” means the Debentures and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, dated June 16, 2011, among
the Company, the Original Debenture Holders and the Agent (as defined therein),
in the form of Exhibit B attached hereto, as supplemented by the Joinder.

“Security Documents” shall mean the Security Agreement and any other documents
and filing required thereunder in order to grant the Purchasers a first priority
security interest in the assets of the Company and the Subsidiaries as provided
in the Security Agreement, including all UCC-1 filing receipts.



--------------------------------------------------------------------------------

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

“Subsequent Closing” shall have the meaning ascribed to such term in
Section 2.1.

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.12(a).

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).

“Termination Date” shall have the meaning ascribed to such term in Section 5.1.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Debentures, the Security
Agreement, the Joinder, the Consent Agreement, the Escrow Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

Transfer Agent” means OTR, Inc., the current transfer agent of the Company, with
a mailing address of 1001 SW Fifth Avenue, Suite 1550, Portland, Oregon
97204-1143 and a facsimile number of (503) 273-9168, and any successor transfer
agent of the Company.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures.

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to an aggregate of
$1,350,000 in principal amount of the Debentures. Each Purchaser shall deliver
to the Escrow Agent, via wire transfer or a certified check, immediately
available funds equal to such Purchaser’s Subscription Amount as set forth on
the signature page hereto executed by such Purchaser, and the Company shall
deliver to each Purchaser its respective Debenture, as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Taglich Brothers, Inc. or such other location as the
parties shall mutually agree. Notwithstanding anything in this Section to the
contrary, in connection with any Debentures issued after the Closing Date that
constitute an Exempt Issuance (a “Subsequent Closing”) and dated as of the date
of such Subsequent Closing, the Purchasers will be required only to deliver
counterpart signature pages to this Agreement and to the Security Agreement,
along with funds equal to the applicable Subscription Amount, whereupon the
Company will be required to deliver only a Debenture registered in the name of
such Purchaser. At such time such additional purchaser shall be deemed a
“Purchaser” hereunder and a “Secured Party” under the Security Agreement.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a Debenture with a principal amount equal to such Purchaser’s Subscription
Amount, registered in the name of such Purchaser.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company or the Escrow Agent, as applicable, the following:

(i) this Agreement duly executed by such Purchaser;

(ii) to Escrow Agent, such Purchaser’s Subscription Amount by wire transfer to
the account specified in the Escrow Agreement;

(iii) the Joinder duly executed by such Purchaser; and

(iv) the Consent Agreement duly executed by such Purchaser.



--------------------------------------------------------------------------------

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement; and

(iv) the delivery duly executed counterpart signature pages to the Consent
Agreement by the holders of at least 66.7% of the outstanding principal amount
of the Original Debentures

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, Confidential Private Placement Memorandum related to the Offering,
or the Disclosure Schedules, which shall be deemed a part hereof and with the
SEC Reports shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, or in the SEC Reports or Confidential Private Placement
Memorandum, the Company hereby makes the following representations and
warranties to each Purchaser as of the Closing Date. The representations and
warranties are made with the express acknowledgement by each Purchaser that such
representations and warranties are made expressly subject to the Consent
Agreement and should not be considered representative of the state of the
Company’s business or securities, only the SEC Reports and the Confidential
Private Placement Memorandum should be relied upon by Purchasers for such
purposes:

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company is neither in violation nor default
of any of the provisions of its certificate or articles of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will



--------------------------------------------------------------------------------

have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company other than as
contemplated by the Transaction Documents, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, which has
not been obtained, given or made, or which shall not be obtained, given or made
prior to the Closing, other than: (i) the filings required pursuant to
Section 4.6 of this Agreement, and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for



--------------------------------------------------------------------------------

in the Transaction Documents. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum on the date hereof.

(f) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(f), which Schedule 3.1(f) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Company
as of the date hereof. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and, other than as set forth on Schedule 3.1(f), will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

(g) SEC Reports; Financial Statements. Other than as contemplated by the Consent
Agreement, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the



--------------------------------------------------------------------------------

requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing except
as set forth on Schedule 3.1(g). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments, which
are not expected to be material.

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
set forth on Schedule 3.1(h) or as described in the SEC Reports of Confidential
Private Placement Memorandum, since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(h), no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

(i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, or any of its properties before or
by any court, arbitrator,



--------------------------------------------------------------------------------

governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any director or officer, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

(j) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and the Company is not a party to a collective
bargaining agreement, and the Company and believes that is relationships with
its employees are good. To the knowledge of the Company, no executive officer of
the Company, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(k) Compliance. Other than with respect to matters waived pursuant to the
Consent Agreement, the Company: (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is not or has not been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

(l) Regulatory Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its business as described in the SEC Reports,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(m) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it and good and marketable title in all personal
property owned by it that is material to the business of the Company, in each
case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company are held by it under valid, subsisting and
enforceable leases with which the Company is in compliance.

(n) Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not received a notice (written or otherwise)
that any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two
(2) years from the date of this Agreement. The Company has not received, since
the date of the latest audited financial statements included within the SEC
Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged, including, but
not limited to, directors and officers insurance coverage at least equal to the
aggregate Subscription Amount. The Company does not have any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.



--------------------------------------------------------------------------------

(p) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

(q) Sarbanes-Oxley; Internal Accounting Controls. Other than as effected by the
matters waived pursuant to the Consent Agreement, the Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date. Other than the material weakness
identified by the Company in its Annual Report for the fiscal year ending
December 31, 2010, the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Company as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Other than as
identified in the most recently filed periodic report under the Exchange Act,
since the Evaluation Date, there has been no change in the internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company.



--------------------------------------------------------------------------------

(r) Certain Fees. Other than Taglich Brothers, Inc., no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents.

(s) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(u) Registration Rights. Except as set forth on Schedule 3.1(u), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and other than with
respect to matters waived pursuant to the Consent Agreement,the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Other than in connection with the
Company’s removal from the NYSE Amex Exchange, the Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(w) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the



--------------------------------------------------------------------------------

Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and otherwise as set
forth in the Disclosure Schedules, the Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the
Company, its businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. As of the respective
dates, the press releases disseminated by the Company during the twelve months
preceding the date of this Agreement, taken as a whole, together with the SEC
Reports, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

(z) Indebtedness. Schedule 3.1(z) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or for which the
Company has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. The Company is not in
default with respect to any Indebtedness.



--------------------------------------------------------------------------------

(aa) Tax Status. Except as set forth on Schedule 3.1(aa) and for matters that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, the Company and its Subsidiaries each
(i) has made or filed all United States federal, state and local income and all
foreign income and franchise tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of any basis for any such claim.

(bb) No General Solicitation. Neither the Company nor, to the Company’s
knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising. The
Company has offered the Securities for sale only to the Purchasers and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

(cc) Foreign Corrupt Practices. Neither the Company, nor, to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(dd) Accountants. The Company’s accounting firm is set forth on Schedule 3.1(dd)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.

(ee) Seniority. As of the Closing Date, no Indebtedness or other claim against
the Company is senior to the Debentures in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby), capital lease obligations (which is
senior only as to the property covered thereby) and obligations to the Company’s
employees under applicable statutory payroll requirements.



--------------------------------------------------------------------------------

(ff) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

(gg) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(hh) Acknowledgment Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term,
(ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and
(iv) each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents. The Company further understands and
acknowledges that (y) one or more Purchasers may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted.

(ii) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to



--------------------------------------------------------------------------------

cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(jj) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company
nor, except as set forth on Schedule 3.1(jj), has the FDA expressed any concern
as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.

(kk) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the



--------------------------------------------------------------------------------

Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

(ll) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

(mm) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

(nn) Bank Holding Company Act. Neither the Company nor any of its Affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(oo) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full individual
right, or



--------------------------------------------------------------------------------

corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which such Purchaser is a party has been duly executed
by such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Debentures it will be either: (i) an “accredited investor” as defined in Rule
501 under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the



--------------------------------------------------------------------------------

Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, if available, to
the Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may, before effecting such transfer
on its books and records, require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a



--------------------------------------------------------------------------------

condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights and obligations of a
Purchaser under this Agreement.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Underlying Shares pursuant
to Rule 144, (iii) if such Underlying Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such



--------------------------------------------------------------------------------

Underlying Shares and without volume or manner-of-sale restrictions or (iv) the
securities are no longer “restricted securities” under applicable requirements
of the Securities Act. The Company shall cause its counsel to issue a legal
opinion to the Transfer Agent promptly after the Effective Date if required by
the Transfer Agent to effect the removal of the legend hereunder. If all or any
portion of a Debenture is converted at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144, or if
such Underlying Shares may be sold under Rule 144 without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or if the securities are no longer “restricted securities,” then
such Underlying Shares shall be issued free of all legends. The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4. Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the Transfer Agent to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in substantial dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

4.3 Furnishing of Information; Public Information.

(a) Subject to the Consent Agreement, if the Common Stock is not registered



--------------------------------------------------------------------------------

under Section 12(b) or 12(g) of the Exchange Act on the date hereof, the Company
agrees to cause the Common Stock to be registered under Section 12(g) of the
Exchange Act on or before the 60th calendar day following the date hereof. Until
the earliest of the time that no Purchaser owns Securities, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.

(b) Subject to the Consent Agreement, at any time during the period commencing
from the six (6) month anniversary of the date hereof and ending at such time
that all of the Securities may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Subscription Amount of such Purchaser’s Securities on the day of a
Public Information Failure and on every thirtieth (30th) day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.5 Conversion Procedures. The Form of Notice of Conversion included in the
Debentures set forth the totality of the procedures required of the Purchasers
in order to convert the Debentures. No additional legal opinion, other
information or instructions shall be required of the Purchasers to convert their
Debentures. The Company shall honor conversions of the Debentures and shall
deliver Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.



--------------------------------------------------------------------------------

4.6 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the Trading Day immediately following the date hereof, file a
Current Report on Form 8-K and press release disclosing the material terms of
the transactions contemplated hereby. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations or included in the request of any self-regulatory agency, in which
case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b) to the extent permitted under
applicable law or Trading Market regulation.

4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and such Purchaser.

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.9 Use of Proceeds. Except as set forth on Schedule 4.9 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.



--------------------------------------------------------------------------------

4.10 Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) such employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement
(y) for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others under applicable law.



--------------------------------------------------------------------------------

4.11 Reservation and Listing of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date.

4.12 Participation in Future Financing.

(a) From the date hereof until the date that the Debentures owned by any
particular Purchaser are no longer outstanding, upon any issuance by the Company
or any of its Subsidiaries of Common Stock, Common Stock Equivalents for cash
consideration, Indebtedness or a combination of units hereof (a “Subsequent
Financing”), each Purchaser shall have the right to participate in up to an
amount of the Subsequent Financing that permits the Purchaser to own the same
percentage of the Company on a fully diluted basis immediately following such
Subsequent Financing as the Purchaser owned immediately preceding such
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.

(b) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of a
Purchaser, and only upon a request by such Purchaser, for a Subsequent Financing
Notice, the Company shall promptly, but no later than one (1) Trading Day after
such request, deliver a Subsequent Financing Notice to such Purchaser. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after all of the Purchasers have received
the Pre-Notice that such Purchaser is willing to participate in the Subsequent
Financing, the amount of such Purchaser’s participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate.



--------------------------------------------------------------------------------

(d) If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading Day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.

(e) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.12 plus the aggregate subscription
amounts of investors party to securities purchase agreement(s) contemplated by
clause (d) in the definition of Exempt Issuance that are participating in such
Subsequent Financing pursuant to participation rights granted to such investors
under such agreements that are substantially similar to this Section 4.12.

(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

(g) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of (i) an Exempt Issuance, or (ii) an underwritten public offering of Common
Stock.

4.13 Subsequent Equity Sales. From the date hereof until such time as no
Purchaser holds any of the Debentures, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or



--------------------------------------------------------------------------------

indirectly related to the business of the Company or the market for the Common
Stock or (ii) enters into any agreement, including, but not limited to, an
equity line of credit, whereby the Company may sell securities at a future
determined price. Any Purchaser shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages. Notwithstanding the foregoing, this
Section 4.13 shall not apply in respect of an Exempt Issuance, except that no
Variable Rate Transaction shall be an Exempt Issuance.

4.14 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. Further, the Company shall not make any payment of
principal or interest on the Debentures in amounts which are disproportionate to
the respective principal amounts outstanding on the Debentures at any applicable
time. For clarification purposes, this provision constitutes a separate right
granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.

4.15 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in
Section 4.6. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Each Purchaser acknowledges that certain information in cluded in the
Confidential Private Placement Memorandum, including without limitation the
unaudited results of the Company’s operations for the year ended December 31,
2011 and the quarter ended March 31, 2012, may constitute material non-public
information within the meaning of applicable securities laws. Accordingly, the
Purchaser may be restricted from trading in the Company’s securities until such
information no longer constitutes material non-public information.

4.16 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.



--------------------------------------------------------------------------------

4.17 Capital Changes. Until the one year anniversary of the Closing Date, other
than for purposes of qualifying for initial listing on the National Securities
Exchange or meeting the continued listing requirements of such exchange, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in principal amount outstanding of the Debentures.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before July 9,
2012 (the “Termination Date”); provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).

5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse
Taglich Brothers, Inc. the actual expense of up to $15,000. Except as expressly
set forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
e-mail address set forth on the signature pages attached hereto (or separately
provided to the Company) at or prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address set forth on the signature pages attached hereto (or
separately provided to the Company) on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an



--------------------------------------------------------------------------------

amendment, by the Company and the holders of at least 67% in interest of the
aggregate outstanding Debentures and the Original Debentures or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought. Notwithstanding the foregoing, any amendment, waiver, consent or
approval by at least 67% in interest of the aggregate outstanding Debentures and
the Original Debentures shall be effective as to all such holders. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of



--------------------------------------------------------------------------------

process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.10, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities until no Debentures are
outstanding.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.



--------------------------------------------------------------------------------

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.



--------------------------------------------------------------------------------

5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.

5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid liquidated
damages and other amounts have been paid notwithstanding the fact that the
instrument or security pursuant to which such liquidated damages or other
amounts are due and payable shall have been canceled.

5.20 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.21 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

5.22 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SCOLR PHARMA, INC.     

Address for Notice:

13400 NE 20th Street

Suite 44

Bothell, Washington 98005

By:  

/s/ Stephen J. Turner                        

    

Fax:

(425) 818-3070

Name:

Title:

 

Stephen J. Turner

President and Chief Executive Officer

    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Sterling Family Investment L.L.C.

Signature of Authorized Signatory of Purchaser: /s/ Arthur D. Sterling

Signature, if Joint Tenants or Tenants in Common: /s/ Marie E. Sterling

Name of Authorized Signatory: Arthur D. Sterling Marie E. Sterling

Title of Authorized Signatory: Managers

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $75,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Andrew K. Light

Signature of Authorized Signatory of Purchaser: /s/ Andrew K. Light

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $50,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Samuel E. Leonard Trust

Signature of Authorized Signatory of Purchaser: /s/ Samuel E. Leonard

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $2,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Samuel E. Leonard Trust

Signature of Authorized Signatory of Purchaser: /s/ Samuel E. Leonard

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $3,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Dennis Fortin

Signature of Authorized Signatory of Purchaser: /s/ Dennis Fortin

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $100,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Bibicoff Family Trust

Signature of Authorized Signatory of Purchaser: /s/ Harvey Bibicoff

Signature, if Joint Tenants or Tenants in Common: /s/ Jacqueline Bibicoff

Name of Authorized Signatory: Harvey Bibicoff and Jacqueline Bibicoff

Title of Authorized Signatory: Trustees

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $20,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Michael P. Hagerty

Signature of Authorized Signatory of Purchaser: /s/ Michael P. Hagerty

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Glenn R. Hubbard

Signature of Authorized Signatory of Purchaser: /s/ Glenn R. Hubbard

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $50,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Peter K. Nitz

Signature of Authorized Signatory of Purchaser: /s/ Peter K. Nitz

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $13,500

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Steven Farber

Signature of Authorized Signatory of Purchaser: /s/ Steven Farber

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: James J. McEntee

Signature of Authorized Signatory of Purchaser: /s/ James J. McEntee

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Mark E. Vaughan and Andrea G. Vaughan Joint Tenants

Signature of Authorized Signatory of Purchaser: /s/ Mark E. Vaughan

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $15,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: William M. Stokes or Rebecca A. Stokes JTWROS

Signature of Authorized Signatory of Purchaser: /s/ William A. Stokes

Signature, if Joint Tenants or Tenants in Common: /s/ Rebecca A. Stokes

Name of Authorized Signatory: William M. Stokes

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Herb Grimes

Signature of Authorized Signatory of Purchaser: /s/ Herb Grimes

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $25,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Wafgal Limited

Signature of Authorized Signatory of Purchaser: /s/ Bruce Campbell

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Junge Revocable Trust

Signature of Authorized Signatory of Purchaser: /s/ John Junge

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $100,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Wulf Paulick and Renate Paulick JT/WROS

Signature of Authorized Signatory of Purchaser: /s/ Wulf Paulick

Signature, if Joint Tenants or Tenants in Common: /s/ Renate Paulick

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $20,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Woodrow W. Gunter, II

Signature of Authorized Signatory of Purchaser: /s/ Woodrow W. Gunter, II

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Foutch Family Living Trust UAD

Signature of Authorized Signatory of Purchaser: /s/ Carolyn L. Foutch

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $35,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: John R. Worthington Trust

Signature of Authorized Signatory of Purchaser: /s/ John R. Worthington

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $25,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Raymond M. Beebe and Joan P. Beebe, Joint Tenants

Signature of Authorized Signatory of Purchaser: /s/ Raymond M. Beebe

Signature, if Joint Tenants or Tenants in Common: /s/ Joan P. Beebe

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $15,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Justin Gasarch

Signature of Authorized Signatory of Purchaser: /s/ Justin Gasarch

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Tad Wilson

Signature of Authorized Signatory of Purchaser: /s/ Tad Wilson

Signature, if Joint Tenants or Tenants in Common:
                                        
                                         
                                               

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Norper Investments Inc.

Signature of Authorized Signatory of Purchaser: /s/ Norman Perry

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: The Ladendorf Family Revocable Living Trust UAD

Signature of Authorized Signatory of Purchaser: /s/ Mark Ladendorf

Signature, if Joint Tenants or Tenants in Common: /s/ Debra Ladendorf

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Steven Foxx

Signature of Authorized Signatory of Purchaser: /s/ Steven Foxx

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Louis and Judith Miller Family Trust

Signature of Authorized Signatory of Purchaser: /s/ Judith Miller

Signature, if Joint Tenants or Tenants in Common: /s/ Louis G Miller

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Russell Bernier

Signature of Authorized Signatory of Purchaser: /s/ Russell Bernier

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Kyle G. Buchakjian

Signature of Authorized Signatory of Purchaser: /s/ Kyle Buchakjian

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Ashok Kumar Narang

Signature of Authorized Signatory of Purchaser: /s/ Ashok Kumar Narang

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: The Robert W. Main Trust

Signature of Authorized Signatory of Purchaser: /s/ Robert W. Main

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: David Frank Rios and Margaret Jo Rios Trust

Signature of Authorized Signatory of Purchaser: /s/ David Rios

Signature, if Joint Tenants or Tenants in Common: /s/ Margaret Rios

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Robert L. Debruyn Trust UAD

Signature of Authorized Signatory of Purchaser: /s/ Robert Debruyn

Signature, if Joint Tenants or Tenants in Common: /s/ Tracey Debruyn

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Tracey H. Debruyn Trust UAD

Signature of Authorized Signatory of Purchaser: /s/ Tracey Debruyn

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Randall S. Knox

Signature of Authorized Signatory of Purchaser: /s/ Randall S. Knox

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Frank Gimenez and Philomena Gimenez JTWROS

Signature of Authorized Signatory of Purchaser: /s/ Frank Gimenez

Signature, if Joint Tenants or Tenants in Common: /s/ Philomena Gimenez

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: John S. Tschohl TOD

Signature of Authorized Signatory of Purchaser: /s/ John S. Tschohl

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Patricia Tschohl TOD

Signature of Authorized Signatory of Purchaser: /s/ Patricia Tschohl

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Lawrence D. Feldhacker

Signature of Authorized Signatory of Purchaser: /s/ Lawrence D. Feldhacker

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Bennett Greenspon

Signature of Authorized Signatory of Purchaser: /s/ Bennett Greenspon

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Peter Fitzpatrick

Signature of Authorized Signatory of Purchaser: /s/ Peter Fitzpatrick

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $3,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Howard A. Kalka

Signature of Authorized Signatory of Purchaser: /s/ Howard Kalka

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $20,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Gary A. Hafner and LeeAnn Hafner Joint Tenants

Signature of Authorized Signatory of Purchaser: /s/ Gary A. Hafner

Signature, if Joint Tenants or Tenants in Common: /s/ LeeAnn Hafner

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Paul Seid

Signature of Authorized Signatory of Purchaser: /s/ Paul Seid

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $220,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Robert Louis Fisher & Carroll Fisher Joint Tenants

Signature of Authorized Signatory of Purchaser: /s/ Robert Fisher

Signature, if Joint Tenants or Tenants in Common: /s/ Carroll Fisher

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $15,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Arthur H. Finnel

Signature of Authorized Signatory of Purchaser: /s/ Arthur Finnel

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $4,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Edward J. Cook and Eleanor A. Cook JTWROS

Signature of Authorized Signatory of Purchaser: /s/ Edward J. Cook

Signature, if Joint Tenants or Tenants in Common: /s/ Eleanor Cook

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Steven A. Boggs

Signature of Authorized Signatory of Purchaser: /s/ Steven A. Boggs

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: George White and Debra White Joint Tenants

Signature of Authorized Signatory of Purchaser: /s/ George White

Signature, if Joint Tenants or Tenants in Common: /s/ Debra White

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Wallace P. Parker Jr. TOD

Signature of Authorized Signatory of Purchaser: /s/ Wallace P. Parker

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: David G. Linville

Signature of Authorized Signatory of Purchaser: /s/ David G. Linville

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Robert P. Giesen

Signature of Authorized Signatory of Purchaser: /s/ Robert P. Giesen

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Ross Mattis Properties LLC

Signature of Authorized Signatory of Purchaser: /s/ Dean Robinson

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: John J. Resich Jr. Retirement Trust

Signature of Authorized Signatory of Purchaser: /s/ John J. Resich Jr.

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Bruce Newell

Signature of Authorized Signatory of Purchaser: /s/ Bruce Newell

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $8,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Thomas R. Jennett and Jodi K. Jennett

Signature of Authorized Signatory of Purchaser: /s/ Thomas R. Jennett

Signature, if Joint Tenants or Tenants in Common: /s/ Jodi K. Jennett

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,100

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Leonard P. Gartner Revocable Trust

Signature of Authorized Signatory of Purchaser: /s/ Leonard Gartner

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: John W. Crow

Signature of Authorized Signatory of Purchaser: /s/ John W. Crow

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $5,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Ann B. Oldfather

Signature of Authorized Signatory of Purchaser: /s/ Ann B. Oldfather

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $11,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Robert Koski

Signature of Authorized Signatory of Purchaser: /s/ Robert Koski

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $9,900

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Shirley J. Lewis Marital Trust B UAD

Signature of Authorized Signatory of Purchaser: /s/ Guy W. Lewis

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $10,000

EIN Number: ###-##-####



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Michael N. Taglich

Signature of Authorized Signatory of Purchaser: /s/ Michael N. Taglich

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $100,000

EIN Number: ###-##-####

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

THE UNDERSIGNED EXPRESSLY ACKNOWLEDGES THAT CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS OF THE COMPANY CONTAINED IN THIS SECURITIES PURCHASE AGREEMENT
WILL BE WAIVED PURSUANT TO A CONSENT, WAIVER AND FORBEARANCE AGREEMENT DATED ON
OR ABOUT THE DATE HEREOF AND SHALL THEREFORE NOT APPLY TO THE COMPANY ON THE
DATE HEREOF AND THROUGH JUNE 30, 2013.

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Robert F. Taglich

Signature of Authorized Signatory of Purchaser: /s/ Robert F. Taglich

Signature, if Joint Tenants or Tenants in Common:
                                         
                                         
                                              

Name of Authorized Signatory:                                          
                                         
                                                                             

Title of Authorized Signatory:                                          
                                         
                                                                               

E-mail Address of Authorized Signatory: #####@######.###

Facsimile Number of Authorized Signatory: (###)###-####

Address for Notice to Purchaser:

## ######### ###

#### #######, ## #####

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount: $100,000

EIN Number: ###-##-####